 In the Matter of BROWN GARMENT MANUFACTURING CO.andINTER-NATIONAL LADIES GARMENT WORKERS UNION, AMERICAN FEDERATIONOF LABORCase No. 15-R-1074.-Decided March 11, 1944Cllr.W. Don Ellinger,of St. Louis, Mo., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Ladies Garment Work-ersUnion, American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Brown Garment Manufacturing Co.,Little Rock, Arkansas, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Laurence H. Whitlow, Trial Examiner. Said hear-ing was held at New Orleans, Louisiana, on February 16, 1944. TheUnion appeared and participated.,All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBrown Garment Manufacturing Co., is engaged at Little Rock,Arkansas, in the manufacture of pants, approximately 50 percent ofIAlthough the Company received a copy of the petition and of the Notice of Hearingand of subsequent notices of postponement of hearing, it did not appear at the hearing.The Trial Examiner stated on the record that he had spoken over the telephone to thepresident of the Company, who had informed him that no representative of the Companywould be present, but that the Company had no objection to the hearing going forward.The Company has at no time made any objections for any reason whatsoever to the holdingof the hearing.55 N. L. H. B., No. 77.420 BROWN GARMENTMANUFACTURING COMPANY421which is for the United States armed forces, the balance being distrib-uted to J. C. Penny Company, Montgomery Ward & Company, andsimilar mail order houses.A substantial portion of the raw materialsused by the Company is brought into Arkansas from points outsidethat State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Ladies Garment Workers Union, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as exclusive rep-resentative of certain of its employees until the Union has been certi-fied by the Board in an appropriate unit.A statement of the Trial Examiner at the hearing indicates thatthe Union represents a substantial number of employees in the unithereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit consisting of all production employees ofthe Company, excluding executive, office, clerical, shipping room,maintenance, custodial, and supervisory employees.3We find that all production employees of the Company, excludingexecutive, office, clerical, shipping room, maintenance and custodialemployees, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.2The Trial Examiner reported that the Union submitted 51 authorization cards, thatthe names of 39 of these persons were included on the Company's pay roll, which containsthe names of 114 employees in the alleged appropriate unit.3The Union defines a production employee as "anyone handling the garment in theprocess of cutting,sewing,inspecting or presssiug"Illustiative of the inclusions arecloth spreaders,machine oper..tors,inspectors,markers, pressers,cutters ; illustrative ofthe exclusions are janitors,cleaning women, machinists,machine repairmen,and bundlecarriers,helping supervisory employees. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of'National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Brown GarmentManufacturing Co., Little Rock, Arkansas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Ladies GarmentWorkers Union,affiliatedwith theAmerican Federation of Labor, for the purposes of collective bar-gaining.